Gray, J.
The practice act provides that when one party to an action files interrogatories, to be answered on oath by the adverse party, for the discovery of material facts and documents,- “ the party interrogated may introduce into his answer any matter relevant to the issue to which the interrogatory relates,” and “ may require that the whole of the answers upon any one subject matter inquired of shall be read, if a part of them is read.” Gen. Sts. c. 129, §§ 51, 74. The “issue” and “subject matter” thus described is not the particular fact covered by any one or more interrogatories, but the matter put in issue by-the pleadings and thus inquired of. Baxter v. Massasoit Insurance Co. 13 Allen, 320, Williams v. Cheney, 3 Gray, 215, 220. One subject matter, put in issue by the pleadings in this case, was whether the defendant was or was not negligent in leaving open and un *212guarded the hole in the sidewalk into which the plaintiff fell, and it was to this issue and subject matter that the answer to the fourth interrogatory, as well as those to the first three, related.

Exceptions overruled.